Citation Nr: 1208216	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected digestive disorder, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.                 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2008 rating decisions from the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted in this matter for additional development and medical inquiry.  

Regarding the claim for increased rating for a digestive disorder, the Board notes that the Veteran underwent VA compensation examination of his digestive system in August 2007 and April 2008.  The reports of these examinations indicate that the Veteran has multiple digestive disorders that are related to service.  See 38 C.F.R. § 4.114 (2011) (a single evaluation should be assigned for symptoms associated with multiple digestive disorders - for the "predominant disability picture[.]")  In particular, the April 2008 VA examiner noted that there were symptoms strongly suggestive of irritable bowel syndrome and it was apparent in the claims file that his symptoms began in service.  Moreover, in subsequent statements of record, the Veteran has indicated a worsening of his symptoms.  As such, any outstanding relevant treatment records should be included in the claims file, and the Veteran should be provided with a new VA examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

With regard to the Veteran's claim for a TDIU, the Board notes an October 2010 rating decision of record that addresses an increased rating claim for posttraumatic stress disorder, and which refers to an April 2010 VA examination report in which the examiner found the Veteran "disabled and unable to work due to a combination of your PTSD and other medical problems."  This matter must be remanded so that that April 2010 examination report may be included in the record for the Board's review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records dated from December 2008 to the present which pertain to the Veteran's service-connected PTSD and digestive disability, to include the April 2010 VA compensation examination report.  Any such reports or records should then be associated with the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his digestive disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be records in full.  The examiner should set forth the complete current diagnosis of the service-connected digestive disorder  and address the severity of all symptoms caused by the service-connected disorder.  

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record and consideration of all applicable diagnostic codes.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


